 



Exhibit 10.2
CORRECTIVE AMENDMENT TO EMPLOYMENT AGREEMENT
     This Corrective Amendment to Employment Agreement (“Corrective Amendment”)
made as of this 1st day of February, 2006, by and between Valley National Gases,
Inc. (“Company”), a West Virginia corporation and Gerald W. Zehala (“Employee”).
     WHEREAS, Employee and Company entered into that certain Employment
Agreement (otherwise defined therein and herein as “Agreement”) as of the 1st
day of February, 2006; and
     WHEREAS, Company and Employee further entered into a certain correction and
restatement of the Agreement (“Corrected and Restated Agreement”) designated
therein as “Employment Agreement (Corrected and Restated)”, also dated as of the
1st day of February, 2006, to correct certain errors and misstatements contained
therein; and
     WHEREAS, Paragraph 2 of the Corrected and Restated Agreement erroneously
set forth a one (1) year Initial Term rather than the three (3) year Initial
Term originally and correctly set forth in Paragraph 2 of the Agreement; and
     WHEREAS, Company and Employee enter into, execute and deliver this
Corrective Amendment to correct the erroneous one (1) year statement of the
Initial Term set forth in the Corrected and Restated Agreement and to correctly
state that the Initial Term under Paragraph 2 is three (3) years.
     NOW, THEREFORE WITNESSETH, in consideration of the premises contained
herein, it is agreed as follows:

1.)   Paragraph 2. of the Agreement as erroneously set forth in Paragraph 2 of
the Corrected and Restated Agreement is hereby amended to correctly state the
Term as follows:

 



--------------------------------------------------------------------------------



 



         Term. The Employee’s employment by the Company and the initial term of
this Agreement (“Initial Term”) shall commence as of the date hereof and shall
continue in full force and effect, unless earlier terminated as provided
hereinafter in Section 6., until the third (3rd) anniversary thereof. At the
conclusion of the Initial Term, Employee’s employment with the Company may, at
the Company’s election, continue thereafter, until terminated as provided
hereinafter in Section 6., on the terms and conditions as set forth in this
Agreement. The Initial Term and all time of employment thereafter shall
collectively be referred to as the “Employment Term.”

2.)   Except as expressly amended and corrected by this Corrective Amendment,
the Agreement as corrected and restated by the Corrected and Restated Agreement,
continues in full force and effect, fully binding upon Company and Employee in
accordance with its terms.

     IN WITNESS WHEREOF, the Company has caused this Corrective Amendment to be
executed by authority of its Board of Directors, and the Employee has hereunto
set his hand, as of the day and year first written above.

                Valley National Gases, Inc.
 
       
WITNESS:
       
 
           
 
       
 
  By:   /s/ W. A. Indelicato
 
       
 
  Its:   Chief Executive Officer
 
       
 
       
WITNESS:
       
 
           
 
        /s/ Gerald A. McGlumphy   /s/ Gerald W. Zehala           Gerald W.
Zehala

2